Citation Nr: 0008852	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1982 to July 
1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1. All available and relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2. Although the appellant complained of depression during 
service, her separation physical examination of May 1990 
does not contain any pertinent clinical findings or 
diagnoses for the claimed acquired psychiatric disorder.

3. The evidence of record reflects an initial diagnosis of 
major depressive disorder in 1997, approximately nine 
years after service.

4. The appellant has presented no competent medical evidence 
showing the presence of a major depressive disorder during 
her period of active military service or a nexus between 
diagnosis of this condition provided in the post service 
period and any incident or event of her military service.



CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded and there 
is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, riod and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  
Indeed, subsequent manifestations of the same chronic disease 
shown in service, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from July 1982 to July 1990.  She 
claims that she developed an acquired psychiatric disorder 
with a depressive component while on active duty.  A review 
of the appellant's service medical records indicates that she 
was diagnosed with an adjustment disorder of adult life in 
June 1983.  At that time, and during the following month, she 
complained of depression with insomnia, reporting that she 
had just ended a relationship with a boyfriend and was upset 
because of this circumstance.  It was also noted that she 
disliked having a roommate and felt embarrassment due to the 
fact that she was losing her hair on both temporal areas.

Subsequent service medical records do not show complaints or 
treatment until October 1988, when the appellant complained 
of difficulty sleeping, increased irritability, decreased 
concentration and memory, and crying spells.  She denied 
either suicidal or homicidal ideation.  The medical 
assessment was probable depression.  In May 1989, the 
appellant was seen for probable adjustment disorder with mild 
emotional features.  At the time of her physical examination 
for separation in May 1990, she gave a history of depression 
and trouble sleeping since 1983.  A copy of her 1983 
psychiatric consult was attached.  On physical examination, 
however, she was found to be psychiatrically normal.

Following service in May 1997, the appellant was evaluated by 
P. R. Snider, Ph.D., who indicated that the appellant's 
symptoms were consistent with a diagnosis of major depressive 
disorder.  It was indicated that the initial consultation had 
been in 1997.  She gave a history of having been in service, 
but it was not noted that any particular problems stemmed 
from that period in her life.  Moreover, Dr. Snider noted 
that it appeared as though the appellant may have been using 
alcohol on a daily basis to deal with sleep onset 
difficulties and stressors.  Treatment was recommended, but 
no relationship to service was highlighted.

The appellant also received an initial assessment from R. B. 
Rubin, M.D. in May 1997.  At that time, the appellant 
indicated that the last time she felt "happy and good about 
things" was when she was in the military.  Dr. Rubin noted, 
among other things, that the appellant had no delusional 
thinking, obsessional thinking or referential thinking, and 
he detected no evidence of thought insertion, thought control 
or thought broadcasting.  Neither inappropriate affect nor 
loose associations were noted.  Dr. Rubin did not make a 
definite diagnosis.  The appellant was last seen by Dr. Rubin 
in June 1997, at which time she appeared angry because 
nothing had changed at her job.  No further appointments were 
scheduled. 

A June 1997 letter from G. H. Ellerbrake, LPC indicated that 
the appellant had recently undergone an Employee Assistance 
Program Inventory (EAPI) provided by Psychological Assessment 
Resources, Inc.  The appellant scored in the "significant 
range" of stress for anxiety, depression, external stressors 
(health, finance) and interpersonal communications at work.  
Ms. Ellerbrake referred the appellant to a psychologist and a 
psychiatrist for further diagnosis and treatment.  
Additionally, a May 1999 letter from E. C. Hudson, D.O. 
indicates that the appellant had been seen for outpatient 
treatment at Alabama Psychiatric Services since July 1997.

Although the appellant has produced medical evidence of a 
current major depressive disorder, the Board nonetheless 
concludes that the appellant has not submitted evidence 
sufficient to render her claim of service connection for an 
acquired psychiatric disorder well grounded.  Caluza, 7 Vet. 
App. at 498.  The appellant has failed to provide competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's major 
depressive disorder, diagnosed in 1997, and any in-service 
incurrence or event.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).

Indeed, where, as here, the issue turns on whether 
symptomatology is shown in the years after service, the Board 
requires objective corroboration of the appellant's 
contentions.  In this case, as detailed above, the appellant 
has not been able to produce medical evidence showing 
treatment for her condition until several years after 
service.  Thus, there is no objective competent evidence of 
continuity of symptomatology shown in the years after 
service.

The Board has considered the appellant's contentions on 
appeal, including her October 1999 testimony, that her 
depression began while in service; however, this evidence 
alone cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
with respect to the existence of a disability and a 
relationship between that disability and his service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the appellant is competent 
himself based on medical training and professional status to 
render a medical diagnosis or opinion.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim of service connection 
plausible or possible.  38 U.S.C.A. § 5107(a); see also 
Grottveit, 5 Vet. App. at 92; Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Where the veteran has not met the burden of submitting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  She has been so informed by the documents sent from 
the RO.  Moreover, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of in-service incurrence and a medical 
nexus.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for an acquired psychiatric 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


